Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
DETAILED ACTION
Claims 1-15 are pending in this application [1/4/2022].

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive. On page 6, 4th paragraph to page 7, 1st paragraph of Applicant’s Arguments, Applicant argues reference Parry does not teach or suggest “transmitting a functionality signal to cause a first printing device to alter functionality based on the received signals” as recited in independent claim 1, because Parry teaches providing suggestions based on determined usage characteristics and options from printing devices, but the suggestions does not “cause a first printing device to alter functionality based on the received signals” since the transmitted suggestions for options may cause a network administrator or user to then manually change options on a printing device.

Further, the claim suggests printing device is caused to alter its functionality based on the received signals, where the received signals are indicative of an amount of print substance consumed. The claim does not say the printing device actually alters its functionality, automatically or by itself. The claim recites computing device transmits functionality signals based on the received signals (i.e. Parry’s suggestion of options that have been communicated/broadcasted based on usage characteristics to printing device) and causes a first printing device to alter functionality (i.e. Parry’s altering a printing device). Thus, a network administrator can cause the printing device to alter its functionality based on the received options according to Parry’s optimization program that suggests options for improving the functionality of a printing device. 
Therefore, Parry does teach “transmitting a functionality signal to cause a first printing device to alter functionality based on the received signals” as recited in independent claim 1. 
The above response is applied to independent claims 9 and 12 and dependent claims 2-8, 10-11 and 13-15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8-10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ejiri et al. (US-2007/0097161) in view of Parry (US-2003/0172086).
As to Claim 1, Ejiri teaches ‘A method comprising: receiving, at a computing device, signals indicative of an amount of print substance consumed by a plurality of printing devices [Figs 13A-13D, par 0116, 0227-0232 – main server receives from each printer a total ink usage for a billing cycle]; generating, at a processor of the computing device and based on the received signals, signals indicative of a cost corresponding to the amount of print substance consumed by each printing device of the plurality of printing devices, wherein the cost is also generated based on a device identifier, a customer identifier, a print media identifier, or a combination thereof [par 0071-0077, 0165, 0229, 0232, 0236 – each printer sends a device identification number and the amount of ink used to determine charges to be billed for the amount of ink used]; transmitting the signals indicative of the cost for each printing device [par 0222 – main server transmits to terminal device billing status information collected from all printers]’.
Ejiri does not disclose expressly ‘transmitting a functionality signal to cause a first printing device to alter functionality based on the received signals’.
Parry teaches ‘transmitting a functionality signal to cause a first printing device to alter functionality based on the received signals [par 0012, 0024-0025, 0028, 0034-0035 – transmitting/broadcasting suggested optimization options (i.e. adding additional services, functions and options) for a printing device 110 based on usage characteristics of one or more printing devices including paper/toner usage rates, where determining the best options are for altering the printing devices]’.
Ejiri and Parry are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include an optimization program for a printing device, as taught by Parry. The motivation for doing so would have been to improving the functionality of the printing devices to optimize the use within the network system. Therefore, it would have been obvious to combine Parry with Ejiri to obtain the invention as specified in independent claim 1.


Further, in regards to claim 12, the method of claim 1 is fully embodied by the non-transitory machine-readable storage medium of claim 12.

As to Claims 2, 10 and 13, Ejiri teaches ‘comprising: receiving, at the computing device, signals indicative of a supply identifier; and tracking a common print substance supply used to fill a subset of the plurality of printing devices based on the supply identifier [par 0076, 0165-0168, 0222, 0238-0240 – billing status includes ink cartridge IDs to track ink usage]’. 

As to Claim 4, Ejiri teaches ‘wherein the device identifier indicates a given printing device in the plurality of printing devices, and wherein the cost for each printing device varies based on the device identifier [Figs 13A-13D, par 0071-0077, 0165, 0229, 0232, 0236 – each printer sends a device identification number and the amount of ink used to determine charges to be billed for the amount of ink used, where each printer uses different ink amounts]’.  

As to Claims 8 and 15, Ejiri teaches ‘wherein the cost for each printing device is generated on a volume basis, wherein a cost-per-volume of print substance consumed is based on a quantity of print substance consumed, an end-user, or a combination thereof [par 0071-0077, 0165, 0229, 0232, 0236 – each printer sends a device identification number and the amount of ink used (i.e. volume) to determine charges to be billed for the amount of ink used]’.  

Claims 3, 7, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ejiri et al. (US-2007/0097161) in view of Parry (US-2003/0172086) and further in view of Kraslavsky et al (US-5,613,160).
As to Claims 3 and 11, Ejiri in view of Parry teaches all of the claimed elements/features as recited in independent claims 1 and 9, respectively. Ejiri in view of Parry does not disclose expressly ‘comprising: receiving, at the computing device, signals indicative of print modes used by the plurality of printing devices; and generating the signals indicative of the cost for each printing device further based on the signals indicative of print modes used by the plurality of printing devices’.
Kraslavsky teaches ‘comprising: receiving, at the computing device, signals indicative of print modes used by the plurality of printing devices; and generating the signals indicative of the cost for each printing device further based on the signals indicative of print modes used by the plurality of printing devices [col 33, lines 35-67, col 46, lines 45-54 – CPCONSOL can keep track of each printer’s usage both in terms of average page-per-minute (i.e. print speed), portrait mode and spread sheet mode to determine departmental billing for items such as consumable paper costs]’. 
Ejiri in view of Parry are analogous art with Kraslavsky because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary 

As to Claims 7 and 14, Kraslavsky teaches ‘wherein the cost for each printing device is generated on a page basis, wherein a cost-per-page is based on a number of printed pages, printed page sizes, an end-user, or a combination thereof [col 33, lines 35-67 – CPCONSOL can keep track of each printer’s usage both in terms of total jobs as well as total pages to determine departmental billing for items such as consumable paper costs]’.
Ejiri in view of Parry are analogous art with Kraslavsky because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include CPCONSOL to track each printer’s usage, as taught by Kraslavsky. The motivation for doing so would have been to obtaining maximum control and efficiency of the networked printers when remotely tracking ongoing maintenance parameters. Therefore, it would have been obvious to combine Kraslavsky with Ejiri in view of Parry to obtain the invention as specified in claims 7 and 14.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ejiri et al. (US-2007/0097161) in view of Parry (US-2003/0172086) and further in view of Shima (JP-2000-309147).
As to Claim 5, Ejiri in view of Parry teaches all of the claimed elements/features as recited in independent claim 1. Ejiri in view of Parry does not disclose expressly ‘wherein the customer identifier indicates a given customer of a subset of the plurality of printing devices, and wherein the cost for each printing device varies based on the customer identifier’.
Shima teaches ‘wherein the customer identifier indicates a given customer of a subset of the plurality of printing devices, and wherein the cost for each printing device varies based on the customer identifier [Fig 4, par 0021-0025 – determining a total fee based on a total usage amount and user information]’.  
Ejiri in view of Parry are analogous art with Shima because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include determining a total fee based on user information, as taught by Shima. The motivation for doing so would have been to providing an accounting system for printers convenient to users and managers. Therefore, it would have been obvious to combine Shima with Ejiri in view of Parry to obtain the invention as specified in claim 5.

As to Claim 6, Shima teaches ‘wherein the print media identifier indicates print media used by the plurality of printing devices, and wherein the cost for each printing determining a total fee based on a total usage amount and paper type/consumable article type]’.
Ejiri in view of Parry are analogous art with Shima because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include determining a total fee based on paper type, as taught by Shima. The motivation for doing so would have been to providing an accounting system for printers convenient to users and managers. Therefore, it would have been obvious to combine Shima with Ejiri in view of Parry to obtain the invention as specified in claim 6.  

Conclusion
The prior art of record
a. US Publication No. 	2007/0097161
b. US Publication No. 	2003/0172086 
c. US Patent No.		5,613,160  
d. JP Publication No.	2000-309147

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
e. Mokuya (US-2004/0158661) teaches a device management system for calculating an average consumption quantity of toner and the like per print sheet 


All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677